                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION


 UNITED STATES OF AMERICA                     )
                                              )
 v.                                           )   NO. 1:17-cr-00005
                                              )   JUDGE RICHARDSON
 DARRYL WAYNE PIGG                            )
                                              )


                                        ORDER

      For the reasons stated in the Court’s accompanying Memorandum Opinion, Defendant’s

Motion to Suppress (Doc. No. 30) is DENIED.

      IT IS SO ORDERED.


                                        ____________________________________
                                        ELI RICHARDSON
                                        UNITED STATES DISTRICT JUDGE
